UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7545



WAYMARE BILLUPS,

                                              Plaintiff - Appellant,

          versus


WALTER G. EDWARDS, JR.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-663-5-BO)


Submitted:   December 16, 2002         Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Waymare Billups, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Waymare Billups appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district    court.    See   Billups   v.    Edwards,   No.     CA-02-663-5-BO

(E.D.N.C. Sept. 24, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and    argument    would    not   aid   the

decisional process.




                                                                      AFFIRMED




                                      2